DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/8/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 7, 8, 11, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812) and Morishita (WO2015025366A1) in view of Yamashita et al. (US2012/0174611).

Regarding Claims 1, 14 and 15, Takata teaches an air-conditioning apparatus [fig. 8] comprising: a heat medium circulation circuit [0033], in which a pump [21] configured to pressurize a heat medium that contains water or brine, and transfers heat [0003; 0039], 
an indoor heat exchanger [26] configured to cause heat exchange to be performed between an indoor air of an air-conditioned space and the heat medium [0038], and 
a flow control valve [25] installed in correspondence with the indoor heat exchanger and configured to control a flow rate of the heat medium passing through the indoor heat exchanger are connected by a pipe to circulate the heat medium therein [0038]; and 
a heat-source-side refrigerant circulation circuit [0032], in which a compressor [10] configured to compress a heat-source-side refrigerant [0036], a heat-source-side heat exchanger [12] configured to cause heat exchange to be performed between the heat-source-side refrigerant and an outdoor air [0036], 
an expansion valve [16] configured to decompress the heat-source-side refrigerant [0039], and 
a heat medium heat exchanger [15] configured to cause heat exchange to be performed between the heat-source-side refrigerant and the heat medium are connected by a pipe [4; 0040], wherein a plurality of the indoor heat exchangers [26] are installed in respective indoor units [0038] and a controller [0038; see also fig. 9] 
Takata does not teach where each of the indoor units includes a detector configured to detect a physical quantity related to a heat quantity involved in heat exchange of the indoor heat exchanger and performs communication by a signal containing data on detection of the detector;
the air-conditioning apparatus includes where the controller is configured to determine a target temperature for the heat medium passing through the indoor heat exchanger based on physical quantity and to control the heat-source-side refrigerant circulation circuit so that a temperature of the heat medium reaches the target temperature through heat exchange,
and the controller is further configured to adjust the target temperature for the heat medium if a current detected physical quantity involved in heat exchange of the indoor heat exchanger is outside of a threshold value of a current anticipated physical quantity involved in heat exchange of the indoor heat exchanger.
However, Yamashita teaches an air conditioning apparatus [0001] having where each indoor unit [2] includes a detector [at least a temperature sensor; see 0154] configured to detect a physical quantity related to a heat quantity involved in heat exchange of an indoor heat exchanger [0154] and performs communication by a signal containing data on detection of the detector [0064; 0065; where sensor data is communicated to the controller];
the air-conditioning apparatus includes where a controller [0064] is configured to determine a target temperature for the heat medium passing through an indoor heat exchanger [2] based on physical quantity [0154; where the physical quantity is air temperature] and to control the heat-source-side refrigerant circulation circuit so that a temperature of the heat medium reaches the target temperature through heat exchange [0142-0154; fig 11; 0142 teaches where the heat source side refrigerant circuit is controlled so that the heat medium reaches a target temperature; 0154 teaches where indoor air temperature i.e. a physical quantity is used to determine the target heat medium temperature],
and the controller is further configured to adjust the target temperature for the heat medium if a current detected physical quantity involved in heat exchange of the indoor heat exchanger is outside of a threshold value of a current anticipated physical quantity involved in heat exchange of the indoor heat exchange [0154; fig. 13; where one skilled in the art would recognize that relationship between the change in room temperature and the corresponding change in heat medium target temperature and in a scenario where a change in temperature occurs at a time t2 later than a first time t1 the change in temperature would necessarily produce an  a change in the heat medium target temperature...and in scenario where there is no change in temperature at a time t2 later than a first time t1 the heat medium target temperature would be maintained].  Yamashita teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously controls achieving heat medium target temperature while saving energy [0016].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takata to have where each of the indoor units includes a detector configured to detect a physical quantity related to a heat quantity involved in heat exchange of the indoor heat exchanger and performs communication by a signal containing data on detection of the detector;
the air-conditioning apparatus includes where the controller is configured to determine a target temperature for the heat medium passing through the indoor heat exchanger based on physical quantity and to control the heat-source-side refrigerant circulation circuit so that a temperature of the heat medium reaches the target temperature through heat exchange,
and the controller is further configured to adjust the target temperature for the heat medium if a current detected physical quantity involved in heat exchange of the indoor heat exchanger is outside of a threshold value of a current anticipated physical quantity involved in heat exchange of the indoor heat exchanger in view of the teachings of Yamashita in order to achieve heat medium target temperature while saving energy.

Alternatively:

Morishita teaches an air conditioner having an indoor unit [0021; fig 2] having a detector [at least sensors 44, 45] configured to detect a physical quantity related to a heat quantity involved in heat exchange of an indoor heat exchanger [31] and performs communication by a signal containing data on detection of the detector [0028; 0029].  Morishita teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously controls the opening degree of the heat medium flow rate adjusting device [0071].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  have where each of the indoor units includes a detector configured to detect a physical quantity related to a heat quantity involved in heat exchange of the indoor heat exchanger and performs communication by a signal containing data on detection of the detector in view of the teachings of Morishita in order to  control the opening degree of the heat medium flow rate adjusting device.

Regarding Claim 4, Takata, as modified, teaches the invention of Claim 1 above and Takata teaches where the compressor [10] and the heat-source-side heat exchanger [12] are installed in the outdoor unit [fig 8] and the heat medium heat exchanger [15] and the pump [21] are installed in a relay unit [3] configured to transfer heat between the outdoor unit and the indoor unit [0033; fig 8].

Regarding Claim 6, Takata, as modified, teaches the invention of Claim 1 above and Takata teaches wherein a component of the heat-source-side refrigerant circulation circuit and the pump are installed in the outdoor unit [by inspection at fig 8].

Regarding Claim 7, Takata, as modified, teaches the invention of Claim 1 above and Morishita teaches wherein a flow control valve [24] is installed in the indoor unit [3; 0070; fig 9].

Regarding Claim 8, Takata, as modified, teaches the invention of Claim 1 above and Takata teaches wherein a plurality of the flow control valves [25] are installed in a flow control unit [6; 0056; fig 8].

Regarding Claim 11, Takata, as modified, teaches the invention of Claim 1 above and Yamashita teaches wherein the heat quantity involved in heat exchange of the indoor heat exchanger is calculated from a temperature difference between the temperature of the heat medium flowing into the corresponding indoor heat exchanger and that of the heat medium flowing out from the indoor heat exchanger and from a flow rate of the heat medium passing through the indoor heat exchanger [0142-0154; fig 13].

Regarding Claim 13, Takata, as modified, teaches the invention of Claim 1 above and Yamashita teaches wherein a signal containing data on detection of the detection device [at least air sensor taught at 0154] is sent to the controller [0064] that controls the heat-source-side refrigerant circulation circuit based on the data [0142-0154].

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812), Morishita (WO2015025366A1) and Yamashita et al. (US2012/0174611) as applied to claim 1 above, and further in view of Takayama et al. (US2014/0318163).

Regarding Claim 2, Takata, as modified, teaches the invention of Claim 1 above and Yamashita teaches wherein each of the indoor units further includes an indoor temperature sensor configured to detect a temperature of the indoor air [0154], and the controller is configured, based on a set temperature for the indoor air of each indoor unit and a temperature of the indoor air thereof at start of operation determine the target temperature of the heat medium passing through the indoor heat exchanger [As modified above, see the rejection of claim 1 above for detailed discussion].

Alternatively:
However, Takayama teaches an air conditioning apparatus [fig 1] having  wherein each of the indoor units further includes an indoor temperature sensor [86] configured to detect a temperature of the indoor air [0041], and a controller [202] is configured, based on a set temperature for the indoor air of each indoor unit and a temperature of the indoor air thereof at start of operation determine a target temperature of the heat medium flowing through the indoor heat exchanger [0141-0143; where a heat medium temperature difference is determined based on suction air temperature].  Takayama teaches that it is known in the field of endeavor of refrigeration that this arrangement increases user comfort [0152].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  wherein each of the indoor units further includes an indoor temperature sensor configured to detect a temperature of the indoor air, and the controller is configured to, based on a set temperature for the indoor air of each indoor unit and a temperature of the indoor air thereof at start of operation, determine the target temperature of the heat medium passing through the indoor heat exchanger in view of the teachings of Takayama in order to increase user comfort [0152].



Regarding Claim 3, Takata, as modified, teaches the invention of Claim 2 above and Takayama teaches wherein the controller controls the temperature of the heat medium involved in heat exchange with the heat-source-side refrigerant in the heat medium heat exchanger by controlling a temperature of the heat-source-side refrigerant passing through the heat medium heat exchanger, based on a temperature change of the indoor air at a predetermined time interval [0141-0143; where a heat medium temperature difference is determined based on suction air temperature].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812), Morishita (WO2015025366A1) and Yamashita et al. (US2012/0174611) as applied to claim 4 above, and further in view of Takenaka et al. (US2016/0238273).

Regarding Claim 5, Takata, as modified, teaches the invention of Claim 4 above but does not teach a plurality of the relay units are connected in parallel to the outdoor unit by a pipe.
However, Takenaka teaches an air conditioning apparatus [0002] having a plurality of relay units [B] are connected in parallel to an outdoor unit [A] by a pipe [Ph, Pl; fig. 11] for the obvious advantage of providing an arrangement that increases the capacity of the system.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takata to have a plurality of the relay units are connected in parallel to the outdoor unit by a pipe in view of the teachings of Takenaka in order to increase the capacity of the system.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812), Morishita (WO2015025366A1) and Yamashita et al. (US2012/0174611) as applied to claim 1 above, and further in view of Matsui (JP2013221637A) and Fukunaga et al. (JP2012013354A).

Regarding Claim 9, Takata, as modified, teaches a controller [fig 9] but Takata, as modified, does not teach the controller configured to control the heat-source-side refrigerant circuit based on target temperature gradients each of which is calculated from a set temperature for the indoor air and a temperature of the indoor air at start of operation.
However, Matsui teaches an air conditioning apparatus [0001] having a controller [fig 2] configured to control a heat-source-side refrigerant circuit [fig 1] based on target temperature gradients each of which is calculated from a set temperature for the indoor air and a temperature of the indoor air at start of operation [0008; 0009; 0026; where the refrigerant is controlled to reach a target temperature determined from temperature gradients of each indoor unit].  Matsui teaches that it is known in the field of endeavor of refrigeration that this arrangement prevents excess and deficiency of capacity and maintains user comfort [0152].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  have the controller configured to control the heat-source-side refrigerant circuit based on target temperature gradients each of which is calculated from a set temperature for the indoor air and a temperature of the indoor air at start of operation in view of the teachings of Matsui in order to prevent excess and deficiency of capacity and maintain user comfort.
With respect to the system of Matsui not having a heat medium circulation unit, it is known in the art of refrigeration that a refrigerant circulation circuit can be modified to include a heat medium circulation unit and such a modification involve only routine skill in the art.  See Fukunage below at 0003-0009; figs 5 & 6 where a conventional refrigerant circuit is modified to include a heat medium circulation circuit.

Regarding Claim 10, Takata, as modified, teaches the invention of Claim 9 above and Matsui teaches wherein the controller sets a target temperature gradient as a reference among the target temperature gradients of each of the indoor unit, and, based on the set target temperature gradient, controls the heat-source-side refrigerant circuit [0007; 0039-0041; where a relationship between temperature gradient and temperature difference of the suction temperature; see also 0027-0045].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812), Morishita (WO2015025366A1) and Yamashita et al. (US2012/0174611) as applied to claim 1 above, and further in view of Ikeda et al. (JPH05204466A).

Regarding Claim 12, Takata, as modified, teaches the invention of Claim 11 above but does not teach wherein the flow rate of the heat medium flowing into the indoor heat exchanger is calculated from a flow rate value obtained from an opening degree of a valve of the corresponding flow control valve and the pressure difference between the pressure of the heat medium before passing through the flow control valve and that of after passing through the flow control valve.
However, Ikeda teaches a method of controlling a flow control valve in air conditioning equipment [0001]  wherein the flow rate of the heat medium flowing into indoor heat exchanger [3] is calculated from a flow rate value obtained from an opening degree of a valve [4] of the corresponding flow control valve [4a-4d] and the pressure difference between the pressure of the heat medium before passing through the flow control valve and that of after passing through the flow control valve [See pages 3 and 4].  Ikeda teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously prevents excessive working fluid to a heat exchanger and thereby optimize the working of the system [page 4].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  have wherein the flow rate of the heat medium flowing into the indoor heat exchanger is calculated from a flow rate value obtained from an opening degree of a valve of the corresponding flow control valve and the pressure difference between the pressure of the heat medium before passing through the flow control valve and that of after passing through the flow control valve in view of the teachings of Ikeda in order to  prevent excessive working fluid to a heat exchanger and thereby optimize the working of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763